                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                        FRONTERA RESOURCES
                                  10    CORPORATION, et al.,                                Case No. 19-cv-01996-RS

                                  11                   Plaintiffs,
                                                                                            ORDER DENYING TRO AND SETTING
                                  12            v.                                          BRIEFING SCHEDULE
Northern District of California
 United States District Court




                                  13    STEPHEN HOPE, et al.,
                                  14                   Defendants.

                                  15                                              I. INTRODUCTION

                                  16          This case centers around the relationship between the Frontera Resources Caucasus

                                  17   Corporation (“FRCC”), a subsidiary of Plaintiff Frontera Resources Corporation (“FRC”), and

                                  18   Defendants Stephen Hope, Outrider Management, LLC, and Outrider Onshore, LP. Plaintiffs

                                  19   FRC and another subsidiary, Frontera International Corporation (“FIC”), contend Defendants have

                                  20   conspired to benefit themselves at the expense of Plaintiffs’ financial viability in violation of

                                  21   numerous state laws. They seek a temporary restraining order (“TRO”) enjoining Defendants

                                  22   from proceeding with any further allegedly illegal actions and from attempting to liquidate the

                                  23   FRCC. Because Plaintiffs have failed to raise serious questions going to the merits, let alone a

                                  24   showing of likely success on the merits, their application is denied.

                                  25

                                  26
                                  27

                                  28
                                   1                                             II. BACKGROUND1

                                   2          Plaintiffs engage in oil and gas production around the world. Defendant Hope is the

                                   3   managing member of the several Outrider entities. In 2012, Defendants, through non-party entity

                                   4   Outrider Master Fund, L.P.2 (“OMF”), purchased almost $14 million in loan notes issued by a

                                   5   subsidiary of FRC at a price of approximately $4 million from financially distressed third parties.

                                   6   In 2016, the parties negotiated a settlement by which Defendants, through OMF, obtained loan

                                   7   notes of almost $23 million issued by FIC and secured a seat on FRC’s board of directors for

                                   8   Defendant Hope. Plaintiffs believe Hope used his position to exacerbate their financial distress

                                   9   such that they breached3 the Equitable Mortgage of one of the 2016 Notes in October 2018, after

                                  10   which Defendants instructed their collateral agent to the 2016 Notes, MaplesFS Limited

                                  11   (“Maples”), to send an “Enforcement Notice” to FIC on April 17, 2019. The issuance of the

                                  12   Enforcement Notice is a “Liquidation Event” which triggers sweeping powers for Maples to
Northern District of California
 United States District Court




                                  13   liquidate the FRCC, the collateral of the 2016 Notes.

                                  14          In October 2018, Plaintiffs brought suit in the Grand Court of the Cayman Islands against

                                  15   Defendant Hope, OMF, and Maples seeking an injunction restraining those parties from enforcing

                                  16   any rights under the Equitable Mortgage. (Dkt. 23-8, Cornwell Decl., Ex. E.)4 The court granted
                                       the ex parte injunction the same day. (Id.) Subsequently, in January 2019, the court discharged
                                  17
                                       the injunction based on its conclusion that Plaintiffs’ case had “no real prospects of success and/or
                                  18
                                  19
                                       1
                                  20    In evaluating an application for a TRO, the allegations in the complaint are taken as true.
                                       Hughes v. Wells Fargo Bank, N.A., No. CV 09-2496-PHX-MHM, 2009 WL 5174987, at *1 (D.
                                  21   Ariz. Dec. 18, 2009).

                                  22
                                       2
                                        The FAC identifies “Outrider Management Fund, L.P.” (FAC ¶ 10.) Plaintiffs concede the
                                       appropriate entity is Outrider Master Fund, L.P. (Dkt. 31 at 14.)
                                  23   3
                                        Plaintiffs dispute that they materially breached their obligations under the Equitable Mortgage,
                                  24   but to the extent there was a breach, they assert it was a direct result of Defendants’ conduct.

                                  25
                                       4
                                         A court has the power to take judicial notice, sua sponte, of “adjudicative fact[s]” that are “not
                                       subject to reasonable dispute.” Fed. R. Evid. 201. This includes facts that “can be accurately and
                                  26   readily determined from sources whose accuracy cannot reasonably be questioned.” Id. The
                                       docket of the Cayman Islands action is part of the public record and therefore easily verifiable.
                                  27   Therefore, its docket is judicially noticed.

                                  28                                                         ORDER DENYING TRO AND SETTING BRIEFING SCHEDULE
                                                                                                                  CASE NO. 19-cv-01996-RS
                                                                                         2
                                   1   fails to raise a serious question to be tried.” (Dkt. 23-10, Cornwell Decl., Ex. G at ¶ 47(b).) While

                                   2   Plaintiffs’ appeal was pending, they filed their original Complaint in this Court on April 14, 2019.

                                   3   (Dkt. 1.) The next day, Plaintiffs withdrew from the Cayman Islands action. (Dkt. 31-1,

                                   4   Nicandros Reply Decl., Ex. B.) On April 24, they filed their First Amended Verified Complaint

                                   5   (“FAC”), and their application for a TRO followed the next day.

                                   6          In this action, Plaintiffs did not sue OMF or Maples, but instead targeted other Outrider

                                   7   entities in addition to again pursuing Defendant Hope. Plaintiffs assert several state law claims,

                                   8   including breach of fiduciary duty and duty of loyalty and intentional interference with

                                   9   prospective economic relations against Defendant Hope. They seek an order requiring that

                                  10   Defendants: (1) “be enjoined from directly or indirectly violating or further violating the fiduciary

                                  11   duties and duty of loyalty that Mr. Hope owes to FRC, including by moving forward with any of

                                  12   the actions that may flow from the Enforcement Notice;” and (2) “be enjoined from directly or
Northern District of California
 United States District Court




                                  13   indirectly interfering with Plaintiffs’ prospective economic relations.” (Dkt. 10 at 13.) The parties

                                  14   were ordered either to stipulate to a briefing schedule for a preliminary injunction or to continue

                                  15   with briefing for the TRO. (Dkt. 15.) The parties chose the latter.

                                  16                                            III. LEGAL STANDARD
                                              A request for a TRO is evaluated by the same factors that generally apply to a preliminary
                                  17
                                       injunction. See Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir.
                                  18
                                       2001). Thus, as a form of preliminary injunctive relief, a TRO is an “extraordinary remedy” that
                                  19
                                       is “never granted as of right.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008).
                                  20
                                              To obtain preliminary relief, a plaintiff must “establish that he is likely to succeed on the
                                  21
                                       merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the
                                  22
                                       balance of equities tips in his favor, and that an injunction is in the public interest.” Id. at 20. The
                                  23
                                       Ninth Circuit has clarified, however, that courts in this Circuit should still evaluate the likelihood
                                  24
                                       of success on a “sliding scale.” All. for Wild Rockies v. Cottrell, 632 F.3d 1127, 1134 (9th Cir.
                                  25
                                       2011) (“[T]he ‘serious questions’ version of the sliding scale test for preliminary injunctions
                                  26
                                       remains viable after the Supreme Court’s decision in Winter.”). As quoted in Cottrell, under the
                                  27

                                  28                                                          ORDER DENYING TRO AND SETTING BRIEFING SCHEDULE
                                                                                                                   CASE NO. 19-cv-01996-RS
                                                                                          3
                                   1   sliding scale test, “[a] preliminary injunction is appropriate when a plaintiff demonstrates . . . that

                                   2   serious questions going to the merits were raised and the balance of hardships tip sharply in the

                                   3   plaintiff’s favor,” provided, of course, that “plaintiffs must also satisfy the other [Winter] factors.”

                                   4   Id. at 1135.

                                   5                                                 IV. DISCUSSION

                                   6           Plaintiffs acknowledge their application for a TRO is based only on the first two claims of

                                   7   its FAC: (1) breach of fiduciary duty and the duty of loyalty, and (2) intentional interference with

                                   8   prospective economic relations, both against Hope. (Dkt. 10 at 9.) As to these claims, Plaintiffs

                                   9   have alleged Hope’s culpability in a conclusory fashion. At base, this case appears to represent an

                                  10   effort by a creditor to enforce its rights under outstanding notes. Plaintiffs have not alleged any

                                  11   facts to suggest that the debt is invalid or that Defendants are exercising any powers not granted to

                                  12   them as creditors. Further troubling is the fact that while the Complaint in this case appears to
Northern District of California
 United States District Court




                                  13   have been filed before the Cayman Islands action was resolved, Plaintiffs failed to disclose here

                                  14   the existence of that pending action. (Compare (Dkt. 1 (dated April 14, 2019)), with (Dkt. 31-1,

                                  15   Nicandros Reply Decl., Ex. B (dated April 15, 2019)).) More noteworthy still is the fact that the

                                  16   Cayman Islands court saw fit to discharge the preliminary injunction in that action based on the
                                       court’s conclusion that Plaintiffs’ case had “no real prospects of success and/or fails to raise a
                                  17
                                       serious question to be tried.” (Dkt. 23-10, Cornwell Decl., Ex. G at ¶ 47(b).) Similarly, Plaintiffs’
                                  18
                                       allegations here not only fail to establish that it is likely to succeed on the merits, but also fail even
                                  19
                                       to raise a serious question going to the merits as emphasized by the Ninth Circuit.
                                  20
                                               Even if this case presented a situation where an immediate temporary injunction was
                                  21
                                       warranted, the bulk of Plaintiffs’ requested injunction is unworkable and imprecise. Plaintiffs
                                  22
                                       essentially ask that Defendants be required to obey the law in the future with regard to fiduciary
                                  23
                                       duties, the duty of loyalty, and to refrain from interfering with Plaintiffs’ prospective economic
                                  24
                                       relations. Courts have declined injunctive relief where the injunction sought is of such an
                                  25
                                       indeterminate character that an enjoined party cannot readily determine what conduct is being
                                  26
                                       prohibited. See Schmidt v. Lessard, 414 U.S. 473, 476 (1974) (“Since an injunctive order
                                  27

                                  28                                                           ORDER DENYING TRO AND SETTING BRIEFING SCHEDULE
                                                                                                                    CASE NO. 19-cv-01996-RS
                                                                                           4
                                   1   prohibits conduct under threat of judicial punishment, basic fairness requires that those enjoined

                                   2   receive explicit notice of precisely what conduct is outlawed.”); Calvin Klein Cosmetics Corp. v.

                                   3   Parfums de Coeur, Ltd., 824 F.2d 665, 669 (8th Cir. 1987) (“Broad language in an injunction that

                                   4   essentially requires a party to obey the law in the future is not encouraged and may be struck from

                                   5   an order for injunctive relief[.]”). Because parties are entitled to “receive fair and precisely drawn

                                   6   notice of what [an] injunction actually prohibits,” injunctions must “describe in reasonable detail .

                                   7   . . the act or acts restrained or required.” Calvin Klein, 824 F.2d at 669; Fed. R. Civ. P.

                                   8   65(d)(1)(C).

                                   9          Prohibiting Defendants from directly or indirectly violating or further violating the

                                  10   fiduciary duties and duty of loyalty that Hope owes to FRC, or from directly or indirectly

                                  11   interfering with Plaintiffs’ prospective economic relations, gives Defendants nebulous guidance at

                                  12   best in what conduct is being enjoined. For that reason as well Plaintiffs have not satisfied their
Northern District of California
 United States District Court




                                  13   burden of demonstrating why immediate injunctive relief is appropriate. While Plaintiffs’ request

                                  14   that Defendants be enjoined from moving forward with any of the actions that may flow from the

                                  15   Enforcement Notice is at least sufficiently specific, it fails on the inadequacy of the requisite

                                  16   merits showing as explained above.
                                              Because Plaintiffs have failed to raise serious questions going to the merits, its other
                                  17
                                       arguments—regarding irreparable harm and whether the balance of the equities and the public
                                  18
                                       interest favor injunctive relief—need not be reached.
                                  19
                                                                                    V. CONCLUSION
                                  20
                                              Plaintiffs’ application for a temporary restraining order is denied.5 The matter will be set
                                  21
                                       for a hearing regarding whether a preliminary injunction should issue for June 6, 2019 at 1:30 p.m.
                                  22
                                       If Plaintiffs elect to file a supplemental brief explaining why a preliminary injunction is warranted,
                                  23
                                       they may file a brief of no more than 20 pages by May 16, 2019. Defendants may file an
                                  24
                                       opposition brief of no more than 20 pages by May 23, 2019. Plaintiffs may file an optional reply
                                  25

                                  26   5
                                        In light of the denial of temporary injunctive relief, Plaintiffs have similarly failed to advance a
                                  27   basis on which to order expedited discovery and that motion (Dkt. 29) therefore is also denied.

                                  28                                                          ORDER DENYING TRO AND SETTING BRIEFING SCHEDULE
                                                                                                                   CASE NO. 19-cv-01996-RS
                                                                                          5
                                   1   brief of no more than 10 pages by May 30, 2019.

                                   2

                                   3   IT IS SO ORDERED.

                                   4

                                   5   Dated: May 9, 2019

                                   6                                                ______________________________________
                                                                                    RICHARD SEEBORG
                                   7                                                United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                     ORDER DENYING TRO AND SETTING BRIEFING SCHEDULE
                                                                                                              CASE NO. 19-cv-01996-RS
                                                                                     6
